UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7864


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

FRANCISCO BRYAN, a/k/a Panama, a/k/a James Enrique, a/k/a
Enrique James,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:94-cr-00068-F)


Submitted:    December 15, 2009            Decided:   December 22, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Francisco Bryan, Appellant Pro Se. George Edward Bell Holding,
United States Attorney, Rudolf A. Renfer, Jr., Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Francisco     Bryan    appeals   the   district   court’s     order

granting   his   motion    for    sentence   reduction     under   18   U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.            United States v. Bryan, No. 5:94-cr-

00068-F    (E.D.N.C.    Sept.     29,   2009).     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                        2